          Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 1 of 20


                                                           USDC SDNY
                        IN THE UNITED STATES DISTRICT COURTDOCUMENT
                      FOR THE SOUTHERN DISTRICT OF NEW YORKELECTRONICALLY FILED
                                                           DOC #:
                                                           DATE FILED: 6/23/2021
     SARAH VALELLY, Individually and on       :
     Behalf of All Other Persons Similarly Situated,
                                              :
                                              :
                                   Plaintiff, :                 Civil Action No.    19-CV-07998 (VEC)
                                              :
     v.                                       :
                                              :                 [PROPOSED] STIPULATED ORDER
                                              :                 FOR THE PRODUCTION AND
     MERRILL LYNCH, PIERCE, FENNER &          :                 EXCHANGE OF CONFIDENTIAL
     SMITH INCORPORATED,                      :                 INFORMATION
                                              :
                                 Defendant. :
                                              :
                                              :


          Pursuant to Federal Rule of Civil Procedure 26(c), this matter comes before the Court by

stipulation of plaintiff Sarah Valelly (“Plaintiff”) and defendant Merrill Lynch, Pierce, Fenner &

Smith Incorporated (“Defendant”) for the entry of a protective order limiting the review,

copying, dissemination, and filing of confidential and/or proprietary documents and information

to be produced by either Plaintiff or Defendant (each a “Party” and collectively the “Parties”)

and their respective counsel or by any non-party in the course of discovery in the above-

captioned action (the “Litigation”) to the extent set forth below (the “Stipulation and Order”);

and the Parties, by, between, and among their respective counsel, having stipulated and agreed to

the terms set forth herein, and good cause having been shown;

          IT IS HEREBY STIPULATED AND ORDERED THAT:

1.        This Stipulation and Order is being entered into to facilitate the production, exchange,

          and discovery of documents and information that any Party or non-party believes in good

          faith merit confidential treatment. This Stipulation and Order shall govern the handling
     Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 2 of 20




     of all responses to discovery requests, documents, depositions, deposition exhibits,

     interrogatory responses, admissions, transcripts of depositions, and any other information

     or material produced, given, or exchanged by and among the Parties and any non-parties

     to the Litigation (such information or material is hereinafter referred to as “Discovery

     Material”).

2.   As used herein:

     (a)   “Confidential Information” shall mean all Discovery Material, and all information

            contained therein, and other information designated as confidential, to the extent

            that the Party or non-party designating the Discovery Material as confidential in

            good faith reasonably believes that such Discovery Material contains nonpublic

            information, confidential information, trade secrets, proprietary business

            information, competitively or commercially sensitive information, nonpublic

            personal information, or other information, the disclosure of which would, in the

            good faith judgment of the Producing Party (as defined below) be harmful to the

            conduct of the Producing Party’s business or personal affairs or the business or

            personal affairs of any of the Producing Party’s customers or clients.

     (b)    “Producing Party” shall mean the Party or non-party producing Confidential

            Information in connection with this Litigation, including in depositions, document

            productions, or otherwise.

     (c)   “Receiving Party” shall mean the Party or non-party receiving Confidential

            Information in connection with this Litigation, including in depositions, document

            productions, or otherwise.




                                              2
     Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 3 of 20




3.   Any Party or non-party may designate Discovery Material as Confidential Information by

     affixing the notation “CONFIDENTIAL” on the document, making a statement on the

     record of a deposition as to the portions of the deposition to be designated as confidential,

     providing written communication to the respective counsel for the Parties hereto, or by

     other appropriate means. Either Party may designate Discovery Material as Highly

     Confidential Information (as defined below) by affixing the notation “HIGHLY

     CONFIDENTIAL” on the document, making a statement on the record of a deposition as

     to the portions of the deposition to be designated highly confidential, providing written

     communication to the respective counsel for the Parties hereto, or by other appropriate

     means. In addition, the Producing Party may also redact non-party non-public personal

     information in Discovery Material. The procedure for challenging such redactions is the

     same as the procedure for challenging a confidentiality designation. The Parties

     acknowledge that certain personal identifying information, such as certain customer

     account information, is relevant to allegations in this Action, and shall meet and confer in

     good faith to discuss mechanisms by which discovery into such allegations can occur

     without the disclosure of such information.

4.   A Producing Party may designate a document as Confidential Information after such

     document has been produced by following the procedures set forth below in Paragraph

     15.

5.   Once designated, any such document shall be treated as Confidential Information. The

     Receiving Party shall not be obligated to challenge the propriety of any designation of

     Discovery Material under this Order at the time the designation is made, and the absence

     of such a challenge shall not preclude or prejudice a subsequent challenge thereto.



                                               3
     Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 4 of 20




6.   In the event of a dispute regarding the propriety of designations of Discovery Material

     made under this Order, the Parties shall follow the procedures set forth in Section 3.B

     (“Discovery Disputes”) of Judge Caproni’s Individual Practices in Civil Cases. The

     Discovery Material in dispute shall continue to be treated as Confidential Information

     unless and until the Court rules otherwise.

7.   Use and Disclosure of Confidential Information

     (a) Except with the prior written consent of the Producing Party or by order of the Court,

        the Receiving Party may not use Confidential Information for any purpose other than

        the prosecution, defense, or settlement of the Litigation and shall not furnish, show,

        disclose, or provide access by any other manner inconsistent with this Stipulation and

        Order to any person or entity other than:

            1)      any Party, or personnel of any Party actually engaged in assisting counsel

                    in the conduct of this Litigation and who have been advised of their

                    obligations hereunder;

            2)      former personnel of any Party, who would have had access to the

                    Confidential Information during the term of their employment, and the

                    counsel for said former personnel, provided that before any Confidential

                    Information is disclosed, the disclosing Party shall request that former

                    personnel and their counsel, if applicable, execute a written agreement, in

                    the form attached as Exhibit A hereto (the “Confidentiality Undertaking”),

                    to comply with and be bound by this Stipulation and Order’s terms. If the

                    former personnel or their counsel refuse to execute the Confidentiality




                                              4
Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 5 of 20




           Undertaking, then they shall not be furnished with Confidential

           Information;

     3)    counsel for any Party named in this Litigation and their associated

           attorneys, temporary attorneys, paralegals, other professional personnel

           (including support staff), and service vendors (including outside copying

           and litigation support services, class notice and claims administrators, and

           e-discovery vendors) who are assisting such counsel in the conduct of this

           Litigation, are under the supervision or control of such counsel, and who

           have been advised by such counsel of their obligations hereunder;

     4)    experts or consultants retained by the Parties or their counsel to furnish

           assistance or technical or expert services in connection with the conduct of

           this Litigation or to give testimony in the course of the conduct of this

           Litigation and the employees of such experts or consultants when working

           in connection with the conduct of this Litigation; provided, however, that

           such Confidential Information is furnished, shown, or disclosed in

           accordance with Paragraph 8 hereof;

     5)    the Court and Court personnel, if filed in accordance with Paragraph 13

           hereof, as well as mediators (whether appointed by the Court or retained

           by the parties) and their staff;

     6)    any person indicated on the face of a document to be the author,

           addressee, or a copy recipient of the document, or as to whom there has

           been deposition or trial testimony or acknowledgment by a Party’s counsel

           that the person was the author or a recipient of the document, provided



                                      5
Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 6 of 20




              that the only Confidential Information that may be furnished, shown, or

              disclosed to said person shall be the documents for which there is evidence

              that said person was the author, addressee, or a recipient;

       7)     an officer before whom a deposition is taken in this Litigation, including

              stenographic reporters, videographers, and any necessary secretarial,

              clerical, or other personnel of such officer;

       8)     trial and deposition witnesses and their counsel, during the course of, to

              the extent necessary, and in preparation for trial or depositions in this

              Litigation, provided, however, that such Confidential Information is

              disclosed in accordance with Paragraphs 10 and 11, respectively, hereof,

              and that prior to disclosure, the disclosing Party shall request that such

              persons and their counsel execute a copy of the Confidentiality

              Undertaking; if such persons or their counsel refuse to execute the

              Confidentiality Undertaking, then (subject to order of the Court) they shall

              not be furnished with Confidential Information; and

       9)     any other person agreed to by the Parties or ordered by the Court.

(b)   Nothing in this Stipulation and Order shall be construed as a waiver of the right of

       any Party to object to the disclosure of Confidential Information to a potential

       adverse witness or deponent.

(c)   In connection with the prosecution, defense, or settlement of the Litigation, the

       Producing Party shall use Confidential Information produced in this Litigation in

       a manner consistent with this Stipulation and Order.




                                         6
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 7 of 20




8.    Discovery Material shall be utilized by recipients only for the purpose of this Litigation

      and for no other purposes. Before any disclosure of Confidential Information is made to

      an expert witness or consultant pursuant to Paragraph 7(a)(2), (4), and (8) hereof, counsel

      for the Receiving Party shall obtain a Confidentiality Undertaking signed by the expert or

      consultant, in the form of Exhibit A attached hereto.

9.    All depositions and transcripts of any testimony given at a deposition shall presumptively

      be treated as Confidential Information and subject to this Stipulation and Order during

      the deposition and for a period of thirty (30) days after a transcript of said deposition is

      received by counsel for each of the parties. At or before the end of such thirty-day

      period, the deposition, or pages thereof, may be designated as Confidential Information

      by any Party. If any deposition or pretrial testimony is designated as Confidential

      Information, the Producing Party shall direct the court reporter to affix an appropriate

      confidentiality legend to the deposition transcript’s first page and all portions of the

      transcript containing Confidential Information.

10.   In the event that a Party seeks to use Confidential Information during any hearing or trial

      before the Court, including through argument or the presentation of evidence, such

      information shall not lose its status as Confidential Information through such use. Prior

      to any hearing or trial in which Confidential Information may be referenced, counsel shall

      confer on such procedures that are necessary to protect the confidentiality of any

      documents, information, and transcripts used in the course of any court proceedings. The

      Receiving Party may use such Confidential Information only after taking such steps as

      agreed to by the Parties or as the Court shall deem necessary to preserve the

      confidentiality of such Confidential Information.



                                                 7
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 8 of 20




11.   Counsel for the respective Parties must maintain a record of all executed Confidentiality

      Undertakings, but they need not be produced to opposing counsel.

12.   A Party may designate as Confidential Information subject to this Stipulation and Order

      any Discovery Material produced or given by any non-party to this Litigation, or any

      portion thereof that qualifies as Confidential Information pursuant to Paragraph 2(a). In

      the case of such Discovery Material, the designation shall be made by stamping the

      documents CONFIDENTIAL in the lower left portion of each page of the designated

      document, or where documents are provided in native format, by designating them as

      CONFIDENTIAL in a field or on the face of the media on which the data is delivered. In

      the case of testimony, designation shall be made by notifying all counsel in writing of

      those portions which are to be stamped or otherwise treated as Confidential Information

      at any time up to thirty (30) days after the transcript is received by the counsel

      designating the testimony as Confidential Information. Prior to the expiration of such

      thirty (30) day period (or until a designation is made by counsel, if such a designation is

      made in a shorter period of time), all such documents shall be treated as Confidential

      Information.

13.   Filing of Confidential Information:

      (a) When filing documents containing Confidential Information with the Court, the

          Parties shall follow Section 5 of Judge Caproni’s Individual Practices in Civil Cases

          and the protocols for electronic filings in the Southern District of New York. All

          pleadings, briefs, or memoranda which reproduce, paraphrase, or disclose any

          documents which have been designated by a Party as comprising or containing




                                                8
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 9 of 20




         Confidential Information shall, to the extent practicable, identify such documents by

         the production number ascribed to them at the time of production.

      (b) Nothing herein shall prevent the Parties from providing courtesy copies of pleadings,

         briefs, or memoranda to the Court. Such courtesy copies shall note in the caption or

         in otherwise conspicuous fashion that they contain or disclose Confidential

         Information under this Stipulation and Order.

14.   Any person receiving Confidential Information shall not reveal or discuss such

      information to or with any person except as expressly permitted by the terms of this

      Stipulation and Order.

15.   The unintentional failure by a Producing Party to designate Discovery Material with the

      correct confidentiality designation shall not waive any such designation. If the Producing

      Party notifies the Receiving Party of an unintentional failure to designate materials as

      confidential, the Producing Party shall reproduce the Discovery Material with the correct

      confidentiality designation within ten days upon its notification to the Receiving Party.

      Upon receiving the Discovery Material with the correct confidentiality designation, the

      Receiving Party shall destroy all Discovery Material that was identified as incorrectly

      designated. A Receiving Party shall not be in breach of this Order for any use of such

      unintentionally non-designated or inadvertently mis-designated Discovery Material

      before the Receiving Party receives notice of the inadvertent failure to designate, but

      shall cooperate in good faith with the Producing Party’s effort to ensure that its material

      remains confidential. Once a Receiving Party has received notice of the unintentional

      failure to designate pursuant to this provision, the Receiving Party shall treat such




                                                9
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 10 of 20




      Discovery Material at the appropriately designated level pursuant to the terms of this

      Stipulation and Order.

16.   Extracts and summaries of Confidential Information shall also be treated as confidential

      in accordance with the provisions of this Stipulation and Order.

17.   The production or disclosure of Confidential Information shall in no way constitute a

      waiver of each Party’s right to object to the production or disclosure of other information

      in this Litigation or in any other action.

18.   A Producing Party may also designate Discovery Material as “Highly Confidential

      Information.” This designation shall signify that (i) at the time of the designation the

      Discovery Material contains or constitutes trade secrets or confidential business or

      financial information, (ii) there is a substantial and imminent risk that absent such

      designation, its receipt by the Receiving Party could cause competitive and/or economic

      harm to the Producing Party, and (iii) such Discovery Material would not otherwise be

      adequately protected under the procedures set forth herein for “Confidential

      Information.” The provisions of this Stipulation and Order, including all usage,

      dissemination, and disclosure limitations, shall be applicable to “Highly Confidential

      Information” in the same manner as “Confidential Information,” except that

      notwithstanding any other provision of this Stipulation and Order, no disclosure of

      Highly Confidential Information may be made to any persons other than (i) persons

      identified in Paragraph 7(a)(3), (4), (5), (6), (7), (8), and (9), if furnished, shown, or

      disclosed in accordance with Paragraph 8 hereof, (ii) the Court and Court personnel, if

      filed in accordance with Paragraph 12 hereof, and (iii) Plaintiff, subject to the following

      conditions: (a) Plaintiff’s counsel will only disclose Highly Confidential Information to



                                                   10
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 11 of 20




      Plaintiff that counsel believes in its sole discretion is necessary to facilitate representation

      of Plaintiff’s interests in this Litigation; (b) upon termination of the Litigation, Plaintiff

      will certify that she has destroyed all Highly Confidential Information pursuant to the

      terms set forth in paragraph 31 hereof; (c) Plaintiff may not discuss the content of Highly

      Confidential Information with anyone other than Plaintiff’s counsel and experts or

      consultants retained in connection with this matter; and (d) before receiving or reviewing

      any Highly Confidential Information, Plaintiff will execute a written agreement attesting

      to her understanding of and agreement to the restrictions set forth herein governing

      Plaintiff’s access to Highly Confidential Information. Highly Confidential Information

      may not be disclosed to any other officers, directors, employees, or agents of a Party,

      including other in-house counsel. Nothing in this Paragraph shall otherwise preclude

      counsel from giving advice to his or her client in this Litigation that includes a general

      evaluation of Highly Confidential Information, provided that counsel shall not disclose

      the contents of any Highly Confidential Information contrary to the terms of this

      Stipulation and Order. In the event that Plaintiff decides to accept employment in the

      financial industry, Plaintiff will disclose that fact to Defendant. Upon the acceptance of

      such employment, the parties shall promptly meet and confer in good faith to develop

      new protocols governing the disclosure (if any) of Highly Confidential Information to

      Plaintiff.

19.   A Producing Party’s unintentional disclosure of information or documents that are

      protected from disclosure by the attorney-client privilege, the attorney work product

      doctrine, the bank examiner privilege, or any other privilege, immunity, or protection

      from disclosure (“Privileged Documents”), shall not constitute a waiver with respect to



                                                 11
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 12 of 20




      such Privileged Documents or generally of such privilege, immunity, or protection,

      provided that the Producing Party notifies the Receiving Party, in writing, of the

      production after its discovery of the same. The Producing Party must specifically and

      individually identify the Privileged Documents which it unintentionally produced to the

      Receiving Party. Upon written notification of inadvertent production of privileged

      materials (hereinafter referred to as “Identified Materials”) by the Producing Party, the

      Receiving Party shall return, destroy, or delete the Identified Materials as requested by

      the Producing Party. If the Receiving Party has any notes or other work product

      reflecting the contents of the Identified Materials, the Receiving Party will not review or

      use those materials unless the Court later designates the Identified Materials as not

      privileged or protected.

      (a) The Identified Materials shall be deleted from any systems used to house the

         documents, including document review databases, electronic rooms, and any other

         location that is used to store the discovery documents. The Receiving Party may

         make no use of the Identified Materials during any aspect of this Litigation or any

         other matter, including in depositions or at trial, unless the documents are later

         designated by the Court as not privileged or protected.

      (b) The contents of the Identified Materials shall not be disclosed to anyone who was not

         already aware of the contents of them before the notice was made.

20.   If a Receiving Party receives Discovery Material that, on its face, appears to be a

      Privileged Document and does not appear to have been intentionally produced or made

      available, the Receiving Party must refrain from examining the materials any more than

      is essential to ascertain if the materials are privileged. The Receiving Party shall



                                               12
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 13 of 20




      immediately notify the Producing Party in writing that the Receiving Party possesses

      Discovery Material that appears to be a Privileged Document and identify such Discovery

      Material. In the event alleged Privileged Documents were unintentionally disclosed, the

      Producing Party may provide notice to the other parties advising of the disclosure and

      requesting return, destruction, or deletion of the Identified Materials pursuant to

      Paragraph 19. The party returning the Identified Materials may move the Court for an

      order compelling production of some or all of the Identified Materials, and note the fact

      that the Materials were discovered through an unintentional production, but the basis for

      such a motion may not be the fact or circumstances of the production. This provision

      does not constitute a concession by any Party that any documents are subject to

      protection by the attorney-client privilege, the work product doctrine, the bank examiner

      privilege, or any other potentially applicable privilege or doctrine. This provision also is

      not intended to waive or limit in any way either Party’s right to contest any privilege

      claims that may be asserted with respect to any of the documents produced except to the

      extent stated in this Stipulation and Order.

21.   This Stipulation and Order is entered into without prejudice to the right of either Party to

      seek relief from, or modification of, this Stipulation and Order or any provisions thereof

      by properly noticed motion or request to the Court. Moreover, Parties will confer in

      good faith about immaterial deviations from or modifications to this Stipulation and

      Order, and such changes may be effectuated without a court order.

22.   The Parties agree that they would not have an adequate remedy at law in the event that a

      court of competent jurisdiction determines that there is an actual or threatened breach of

      this Stipulation and Order by either Party and agrees that under such circumstances the



                                               13
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 14 of 20




      Parties will be entitled to specific performance and/or injunctive relief to enforce the

      terms hereof, in addition to any remedy to which they may be entitled at law or in equity.

23.   The United States District Court for the Southern District of New York is responsible for

      the interpretation and enforcement of this Stipulation and Order. All disputes concerning

      Discovery Material, however designated, produced under the protection of this Order

      shall be resolved by the United States District Court for the Southern District of New

      York.

24.   Nothing herein shall impose any restrictions on the use or disclosure by a Receiving Party

      of documents, materials, or information designated as Confidential Information or Highly

      Confidential Information that have been obtained lawfully by such Party independently

      of the proceedings in this Litigation.

25.   In the event that additional parties join or are joined in this Litigation, they shall not have

      access to Confidential Information until the newly joined party, by its counsel, has

      executed and filed with the Court its agreement to be fully bound by this Stipulation and

      Order.

26.   Any Party issuing a subpoena to a Non-Party shall either enclose a copy of this

      Stipulation and Order or notify the Non-Party that the Stipulation and Order has been

      filed in this Action and is obtainable upon request.

27.   The Parties agree to be bound by the terms of this Stipulation and Order pending the

      entry by the Court of this Stipulation and Order, and any violation of its terms shall be

      subject to the same penalties and sanctions as if this Stipulation and Order had been

      entered by the Court.

28.   Procedure for Handling Legal Demands for Confidential Information:



                                                14
Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 15 of 20




(a) If a Receiving Party is served with a subpoena, document demand, or other similar

   request under applicable federal or state law (a “Demand”) and the Discovery

   Material sought by the Demand was produced or designated as Confidential

   Information by someone other than the Receiving Party, the Receiving Party shall

   give written notice by electronic transmission, within five (5) business days of receipt

   of such Demand, to the Producing Party who produced or designated the material as

   Confidential Information.

(b) If, within ten business days of receiving such notice in Paragraph 28(a), the

   Producing Party gives notice to the Receiving Party subject to the Demand that the

   Producing Party opposes production of its Confidential Information, the Receiving

   Party shall object to the Demand, citing this Stipulation and Order and the Producing

   Party’s objection to the Demand, and shall not thereafter produce such Confidential

   Information, except as court ordered or otherwise required by law, unless the

   Producing Party communicates in writing that it no longer objects to the Demand or

   fails to fulfill its responsibility to pursue the objection as set forth in this paragraph.

   The Producing Party shall be responsible for promptly pursuing the objection to the

   Demand, including by attempting in good faith to meet and confer with the party

   seeking the Confidential Information to determine whether the objection can be

   resolved without court intervention, and, if necessary, seeking a protective order,

   filing a motion to quash, or otherwise seeking appropriate judicial relief. Other than

   giving notice to the Producing Party and objecting to the Demand as set forth herein,

   the Receiving Party has no obligation to oppose the Demand.




                                          15
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 16 of 20




      (d) Nothing herein shall be construed as requiring anyone covered by this Stipulation and

          Order to challenge or appeal any order requiring production of Confidential

          Information covered by this Stipulation and Order, or to subject itself to any penalties

          for non-compliance with any legal process or order for failure to comply with a

          Demand, or to seek any relief from this Court in connection with obligations imposed

          by a Demand.

      (e) In the event that Confidential Information is produced to a non-party to this

          Stipulation and Order in response to a Demand, such Discovery Material shall

          continue to be treated in accordance with the designation as Confidential Information

          by the Parties to this Stipulation and Order.

29.   This Stipulation and Order shall continue to be binding after the conclusion of this

      Litigation except that (i) there shall be no restriction on documents that are used as

      exhibits in court (unless such exhibits were filed under seal); and (ii) a Receiving Party

      may seek the written permission of the Producing Party or further order of the Court with

      respect to dissolution or modification of the Stipulation and Order.

30.   Nothing herein shall be deemed to waive any privilege recognized by law or shall be

      deemed an admission as to the admissibility in evidence of any facts or documents

      revealed in the course of this Litigation.

31.   Within sixty (60) days after the final termination of this Litigation by settlement or

      exhaustion of all appeals (the “Final Termination”), all Confidential Information

      produced or designated and all reproductions thereof, shall be returned to the Producing

      Party or shall be destroyed, at the option of the Receiving Party, including copies of

      electronic documents maintained in databases or other electronic locations. In the event



                                                   16
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 17 of 20




      the physical objects and documents are to be destroyed, the Receiving Party shall certify

      in writing within sixty (60) days of the Final Termination of this Litigation that it has

      undertaken reasonable effort to destroy such physical objects and documents and that

      such physical objects and documents have been destroyed to the best of its knowledge.

      Notwithstanding anything to the contrary, counsel of record for the Parties may retain

      copies of documents constituting work product, copies of court filings, pleadings, motion

      papers, discovery responses, deposition transcripts, and deposition and trial exhibits. To

      the extent that persons retain documents containing Confidential Information upon the

      Final Termination of this Litigation, said persons shall maintain the confidentiality of this

      Confidential Information in accordance with the terms of this Stipulation and Order.

      Nothing in this paragraph shall be construed to require a Receiving Party to destroy

      Confidential Information retained on back-up tapes or cloud back-ups or to require the

      Receiving Party to take unreasonably expensive or burdensome measures to effectuate

      the destruction of Confidential Information. The destruction or deletion of the folders

      where the Confidential Information is stored (e.g., the deletion of the Confidential

      Information from the document review platform used by counsel) shall constitute

      reasonable effort to destroy all such Confidential Information. Nothing in this paragraph

      shall impose upon any Party an obligation to search and review any individual files or

      folders (such as email) for references to Confidential Information.

32.   When any Receiving Party sends any Discovery Material marked Confidential to others

      designated in this Order as authorized to receive Discovery Material, the Receiving Party

      shall encrypt any electronic data (if the Discovery Material is in that format) and supply

      the password in separate correspondence to the recipient. If the Discovery Material is in



                                               17
      Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 18 of 20




      hard copy/paper form, the Receiving Party shall ship the Discovery Material using secure

      packaging tape via Federal Express or United Parcel Service and retain a tracking number

      for the materials. If the Receiving Party learns at any time that Discovery Material may

      have been retrieved or viewed by unauthorized parties during shipment, it will

      immediately notify the Producing Party and take all reasonable measures to retrieve the

      improperly disclosed Discovery Material.

33.   This Stipulation and Order shall not be interpreted in a manner that would violate any

      applicable canons of ethics or codes of professional responsibility. Nothing in this

      Stipulation and Order shall prohibit or interfere with the ability of counsel for any Party,

      or of experts specially retained for this Litigation, to represent any individual,

      corporation, or other entity adverse to any Party or its affiliate(s) in connection with any

      other matters.

34.   This Stipulation and Order may be changed by further order of the Court and is without

      prejudice to the right of either Party to move for relief from any of its provisions, or to

      seek or agree to different or additional protection for any particular material or

      information. All modifications of, waivers of, and amendments to this Stipulation and

      Order must be in writing and approved by, or on behalf of, the Parties.




                                                18
       Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 19 of 20




Counsel for the Parties:

WOLF POPPER LLP                                   DAVIS POLK & WARDWELL LLP


By:    /s/ Robert C. Finkerl                      By:   /s/ Paul S. Mishkin
       Robert C. Finkel                                 Paul S. Mishkin
       Adam J. Blander                                  Lara Samet Buchwald
       Antoinette Adesanya                              Alexa B. Lutchen
       845 Third Avenue                                 450 Lexington Avenue
       New York, NY 10022                               New York, New York 10017
       Tel: 212-759-4600                                Tel: 212- 450-4000

       Attorneys for the Plaintiff and the              Attorneys for Defendant Merrill
       Putative Class                                   Lynch, Pierce, Fenner & Smith
                                                        Incorporated




       SO ORDERED.



Date: 6/23/2021
      New York, NY                                      VALERIE CAPRONI
                                                        United States District Judge




                                             19
         Case 1:19-cv-07998-VEC Document 65-1 Filed 06/23/21 Page 20 of 20




                                            EXHIBIT A

                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

         I, _____________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery Material

that have been designated as Confidential. I agree that I will not disclose such Confidential

Discovery Material to anyone other than for purposes of this litigation and that at the conclusion of

the litigation I will either return all discovery information to the party or attorney from whom I

received it, or upon permission of the producing party, destroy such discovery information (except to

the extent that I am an officer, director, employee, agent, or contractor of the Producing Party and

have received the Confidential Discovery Material through sources other than this litigation, in which

case this provision does not apply). By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for the

Southern District of New York for the purpose of any issue or dispute arising hereunder and that my

willful violation of any term of the Protective Order could subject me to punishment for contempt of

Court.



 Printed Name: ________________________________

 Signature:     ________________________________
